                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:19-cv-00197-KES                                                    Date: August 7, 2019

Title: MANTRA BAND, LLC v. OZPAR PTY LTD, et al.


PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                 Jazmin Dorado                                      Not Present
                Courtroom Clerk                                     Court Reporter

        ATTORNEYS PRESENT FOR                             ATTORNEYS PRESENT FOR
              PLAINTIFF:                                      DEFENDANTS:
             None Present                                      None Present



PROCEEDINGS (IN CHAMBERS):                            Order to Show Cause Why Action Should
                                                       Not Be Dismissed for Failure to Timely
                                                       Serve Defendants and to Comply with
                                                             Court-Ordered Deadlines

      Plaintiff Mantra Band, LLC (“Plaintiff”) initiated this action in January 2019. (Dkt. 1.)
On February 1, 2019, at Plaintiff’s request, the Clerk issued a 21-day summons directed to
Defendants Ozpar Pty Ltd and Pinar Parry (“Defendants”). (Dkts. 9, 10.)

        Federal Rule of Civil Procedure 4(m) generally requires plaintiffs to serve defendants
with process within 90 days after the complaint is filed. Fed. R. Civ. P. 4(m). On May 8, 2019,
after Plaintiff failed to file any proof of service, the Court ordered Plaintiff to show cause why
this action should not be dismissed without prejudice for failure to timely serve Defendants.
(Dkt. 15.) Plaintiff timely discharged the order, explaining that Defendants reside in
Queensland, Australia, and Plaintiff “diligently followed the requirements of the Federal Rules
of Civil Procedure and the Hague Convention,” but Defendants have evaded service. (Dkt. 16.)

       The Court ordered Plaintiff to file a status report on its service efforts on or before June
28, 2019. (Dkt. 17.) On June 27, 2019, Plaintiff filed a status report, indicating that “service of
process will be re-attempted by an appointed bailiff on Defendants, pursuant to Hague
Convention procedure.” (Dkt. 18.) The Court ordered Plaintiff to file a second status report on
or before July 31, 2019. (Dkt. 19.) Plaintiff never filed this second status report.

       At this point, the action has been pending for over six months without Plaintiff serving
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-00197-KES                                                  Date: August 7, 2019
                                                                                           Page 2

Defendants; by not filing the second status report, Plaintiff has failed to show good cause to
extend deadlines under Rule 4(m), failed to prosecute this action, and failed to comply with
Court-ordered deadlines. See Fed. R. Civ. P. 4(m); see also Local Rule 41-1 (“Civil suits which
have been pending for an unreasonable period of time without any action having been taken
therein may, after notice, be dismissed for want of prosecution.”).

        The Court therefore orders Plaintiff to show cause why this action should not be
dismissed for failure to timely serve Defendants and to comply with Court-ordered deadlines.
Plaintiff shall discharge this order on or before August 20, 2019, or this action may be
dismissed without prejudice.



                                                                     Initials of Deputy Clerk JD
